71467: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








18-29631: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 71467


Short Caption:NEVADA RECYCLING AND SALVAGE, LTD VS. RENO DISPOSAL CO., INC.Court:Supreme Court


Lower Court Case(s):Washoe Co. - Second Judicial District - CV1500497Classification:Civil Appeal - General - Other


Disqualifications:Case Status:Remittitur Issued/Case Closed


Replacement:Panel Assigned:
					En Banc
					


To SP/Judge:10/14/2016 / Leonard, DebbieSP Status:Completed


Oral Argument:04/03/2018 at 11:30 AMOral Argument Location:Las Vegas


Submission Date:04/03/2018How Submitted:After Oral Argument








+
						Party Information
					


RoleParty NameRepresented By


AppellantAMCB, LLCDelmar L. Hardy
							(Winter Street Law Group)
						Stephanie R. Rice
							(Winter Street Law Group)
						Richard A. Salvatore
							(Winter Street Law Group)
						


AppellantNevada Recycling and Salvage, LtdDelmar L. Hardy
							(Winter Street Law Group)
						Stephanie R. Rice
							(Winter Street Law Group)
						Richard A. Salvatore
							(Winter Street Law Group)
						


AppellantRubbish Runners


RespondentRefuse, Inc.Scott L. Hernandez
							(Former)
						
							(Robison, Sharp, Sullivan & Brust)
						Therese M. Shanks
							(Former)
						
							(Robison, Sharp, Sullivan & Brust)
						Mark G. Simons
							(Simons Hall Johnston PC/Reno)
						


RespondentReno Disposal Company, Inc.Scott L. Hernandez
							(Former)
						
							(Robison, Sharp, Sullivan & Brust)
						Therese M. Shanks
							(Former)
						
							(Robison, Sharp, Sullivan & Brust)
						Mark G. Simons
							(Simons Hall Johnston PC/Reno)
						


RespondentWaste Management


RespondentWaste Management of Nevada, Inc.Scott L. Hernandez
							(Former)
						
							(Robison, Sharp, Sullivan & Brust)
						Therese M. Shanks
							(Former)
						
							(Robison, Sharp, Sullivan & Brust)
						Mark G. Simons
							(Simons Hall Johnston PC/Reno)
						





Docket Entries


DateTypeDescriptionPending?Document


10/12/2016Filing FeeFiling Fee Paid. $250.00 from Winter Street Law Group.  Check no. 4744.


10/12/2016Notice of Appeal DocumentsFiled Notice of Appeal. Appeal docketed in the Supreme Court this day. (Docketing statement mailed to counsel for appellant.)16-31828




10/12/2016Notice/OutgoingIssued Notice of Referral to Settlement Program. This appeal may be assigned to the settlement program.  Timelines for requesting transcripts and filing briefs are stayed.16-31830




10/14/2016Settlement NoticeIssued Notice: Assignment to Settlement Program. Issued Assignment Notice to NRAP 16 Settlement Program.  Settlement Judge: Debbie Leonard16-32109




10/14/2016MotionFiled Respondents' Motion to Dismiss.16-32170




10/18/2016MotionFiled Appellant's Response to Motion to Dismiss.16-32557




10/25/2016MotionFiled Respondent's Reply to Response to Motion to Dismiss.16-33423




10/26/2016Settlement Order/ProceduralFiled Order Denying Motion to Dismiss/Settlement.  Respondents have filed a motion requesting this court to dismiss this appeal for lack of jurisdiction.  Appellants have opposed the motion.   We deny the motion.  This denial is without prejudice to respondents' right to renew the motion, if necessary, upon completion of settlement proceedings.16-33487




11/01/2016Docketing StatementFiled Joint Docketing Statement Civil Appeals.16-34060




11/01/2016Docketing StatementFiled Joint Docketing Statement Continuation of Exhibits #2 Through #11.16-34061




11/04/2016Settlement Program ReportFiled ECAR/Appropriate for Settlement Program. This case is appropriate for mediation and a settlement conference is scheduled for 1/25/17 at 9:00 a.m.16-34511




02/01/2017Settlement Program ReportFiled Final Report/No Settlement. The parties were unable to agree to a settlement of this matter.17-03795




03/10/2017Settlement Order/ProceduralFiled Order: No Settlement/Briefing Reinstated. The parties were unable to agree to a settlement.  Appellants: 15 days transcript request; 90 days opening brief and appendix.17-08235




03/20/2017Transcript RequestFiled Request for Transcript of Proceedings. Transcripts requested: 01/29/16, 08/02/16. To Court Reporter: Stephanie Koetting.17-09244




06/08/2017MotionFiled Appellant's Motion to Seal/Redact (Opening Brief/Appendix).17-19030




06/08/2017AppendixFiled Joint Appendix Volumes 1-4.17-19031




06/08/2017AppendixFiled Joint Appendix Volumes 5-8.17-19034




06/08/2017AppendixFiled Joint Appendix Volumes 9-12.17-19038




06/08/2017AppendixFiled Joint Appendix Volume 13.17-19039




06/08/2017AppendixFiled Joint Appendix Volume 14-19.17-19041




06/08/2017AppendixFiled Joint Appendix Volume 20-23.17-19044




06/08/2017AppendixFiled Joint Appendix Volume 24-27.17-19046




06/09/2017MotionFiled Respondents' Non-Opposition to Motion to Seal/Redact.17-19144




06/14/2017Order/ProceduralFiled Order.  The clerk shall file the portions of the appendix received on June 9, 2017, under seal.  We direct the clerk of this court to reject the redacted opening brief received on June 8, 2017, and the unredacted brief received on June 9, 2017.  Redacted and Unredacted Opening Briefs due:  11 days.  Upon receipt of the briefs, the clerk of this court shall file the unredacted brief under seal and file the redacted brief in this court's public docket.17-19639




06/14/2017AppendixFiled - SEALED - Portions of Joint Appendix Volumes 11 (2250-2353), 13 (2244-2612), 17 & 18 (3241-3507), 19, 20, and 21 (3734-3767).  (FILED UNDER SEAL PER ORDER 6/14/17).


06/22/2017BriefFiled Appellants' Joint Opening Brief (Redacted).17-20859




06/22/2017BriefFiled Appellants' Joint Opening Brief (SEALED).


06/27/2017MotionFiled Respondents' Motion to Extend Time to File Answering Brief.17-21381




06/27/2017Notice/OutgoingIssued Notice Motion/Stipulation Approved. Respondents' Answering Brief due: August 23, 2017.17-21385




08/22/2017MotionFiled Respondents' Motion to Extend Time to File Answering Brief (Second Request).17-28170




09/06/2017Notice/IncomingFiled Notice of Change of Firm Name (Robison, Belaustegui, Sharp & Low is now Robison, Simons, Sharp & Brust).17-29879




09/12/2017Order/ProceduralFiled Order Granting Motion.  The clerk shall file the answering brief received on September 6, 2017.  Reply Brief due:  30 days.17-30563




09/12/2017BriefFiled Respondents' Answering Brief.17-30564




10/06/2017Order/Clerk'sFiled Order Granting Telephonic Extension. Reply Brief due: October 26, 2017.17-34080




10/30/2017BriefFiled Appellants' Joint Reply Brief.17-36958




10/30/2017Case Status UpdateBriefing Completed/To Screening.


01/22/2018Order/Clerk'sFiled Order Re: Scheduling of Oral Argument. This matter will be scheduled for oral argument on the next available calendar.18-02882




02/13/2018Notice/IncomingFiled Substitution of Counsel (Mark Simons of Simons Law, PC, in place of Robison, Simons, Sharp & Brust as counsel for Respondents).18-05830




02/23/2018Notice/OutgoingIssued Notice Scheduling Oral Argument. Argument is scheduled for Tuesday, April 3, 2018, at 11:30 a.m. for 30 minutes in Las Vegas.18-07172




03/19/2018Notice/OutgoingIssued Oral Argument Reminder Notice.18-10608




04/03/2018Case Status UpdateOral argument held this day. Case submitted for decision. Before the En Banc court.


08/02/2018Opinion/DispositionalFiled Authored Opinion. "Affirmed." Before the Court En Banc. Author: Douglas, C.J. Majority: Douglas/Cherry/Gibbons/Pickering/Hardesty/Parraguirre/Stiglich. 134 Nev. Adv. Opn. No. 55. EN BANC18-29631




08/27/2018RemittiturIssued Remittitur.18-33402




08/27/2018Case Status UpdateRemittitur Issued/Case Closed.


08/31/2018RemittiturFiled Remittitur. Received by District Court Clerk on August 28, 2018.18-33402





Combined Case View